Title: To George Washington from James Read, 23 December 1789
From: Read, James
To: Washington, George


          
            Sir
            Wilmington North Carolina Decr 23rd 1789
          
          The Politeness with which you were always pleased to treat me in the Army, when I had occasion to wait on you, imboldens me to take the liberty of addressing you at present, and soliciting a continuance in the Office that I now hold, which is Collector of Port Brunswick; the General Assembly of this State appointed me to the Office in eightyfour (the first time that Duties were laid since the Revolution) and to continue Collector of the Continental Impost when the rest of the State adopted the measure, recommended by the late ⟨mutilated⟩ I have continued in the Office since that time, and beg ⟨mutilated⟩ to refer to a Certificate from the Treasurer (enclosed) ⟨mutilated⟩ the punctuality of my Settlements.
          
          I served as an Officer in the Army from the Year seventyfive to the end of the War, and after the Defeat of General Gates, when there were no Continental Troops belonging to this State, I offered my Service to the Assembly who gave me the Command of a Regiment of Militia, with which I joined General Greene, and had the Honor of presenting that worthy and respectable Officer’s aprobation of my Conduct, to the General Assembly, on my return from the Campaign. I hope Sir you will not think that I mean any thing more by this than that I have been a faithful Servant to the Public. I am Sir with the greatest Respect your obedient and very humble Servant
          
            James Read
          
        